2022 IL App (1st) 190587-U
                                                                                   FIRST DISTRICT,
                                                                                   FIRST DIVISION
                                                                                   April 25, 2022



                                                No. 1-19-0587

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).
     _____________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     _____________________________________________________________________________

      THE PEOPLE OF THE STATE OF ILLINOIS,         )      Appeal from the
                                                   )      Circuit Court of
                              Plaintiff-Appellee,  )      Cook County, Illinois.
                                                   )
      v.                                           )      No. 10 CR 03064
                                                   )
      BRANDON STARKS,                              )      Honorable
                                                   )      James B. Linn,
                              Defendant-Appellant. )      Judge Presiding.
     _____________________________________________________________________________

            JUSTICE COGHLAN delivered the judgment of the court.
            Presiding Justice Hyman and Justice Walker concurred in the judgment.

                                                   ORDER

¶1          Held: Other-crimes evidence regarding an unrelated murder, bank robbery, and narcotics
                  sale operation was not admissible for any proper purpose and its admission was
                  prejudicial error requiring reversal.

¶2          In 2012, defendant Brandon Starks was convicted of first-degree murder in the November

     3, 2009 shooting death of Robert Shine. At defendant’s first trial, the State violated the trial

     court’s ruling on other-crimes evidence by introducing testimony and photos of firearms and

     ammunition unrelated to Shine’s murder. On appeal, we held that the State had failed to show
     No. 1-19-0587


     that two other firearms and ammunition recovered in the apartment where the murder weapon

     was recovered were connected to Shine’s murder or to the defendant. We also held that the State

     had failed to show any connection between defendant and the apartment. People v. Starks, 2014

     IL App (1st) 121169, ¶¶ 63-65. Defendant’s conviction for first-degree murder was reversed and

     the cause was remanded for a new trial.

¶3           On remand, the State introduced evidence that defendant had used the other firearms

     recovered in the apartment in an unrelated shooting and bank robbery—conducting what

     amounted to mini-trials on unrelated offenses. Defendant was again convicted of Shine’s murder.

     In this appeal, defendant alleges that the trial court erred in allowing (1) other-crimes evidence

     unrelated to Shine’s murder and (2) inculpatory statements made in violation of his sixth

     amendment right to counsel. For the reasons that follow, we reverse and remand for a new trial.

¶4                                             BACKGROUND

¶5           At approximately 10 a.m. on November 3, 2009, Robert Shine was shot and killed near

     79th and St. Lawrence Streets in Chicago. Because we fully set forth the facts from defendant’s

     first trial in Starks, 2014 IL App (1st) 121169, ¶¶ 3-37, we recite only those facts necessary to

     the issues raised in this appeal.

¶6           Three eyewitnesses identified defendant as the shooter. Bailey Wright was walking

     toward 79th and St. Lawrence when he heard several gunshots. He saw defendant chasing after

     Shine while firing a gun. Shine was hit and fell to the ground; defendant stood over him and shot

     him five more times. Geraldine Howard also saw defendant chasing Shine while firing at him,

     and firing additional shots at him after he fell to the ground. Ronald Draper had just exited his

     car when he heard gunshots. He ducked down behind his car and heard several more shots. When




                                                     -2-
     No. 1-19-0587


     he stood up, he saw defendant putting a semiautomatic gun in his pocket as he walked away from

     the scene.

¶7          A few days after the shooting, Shine’s mother, Andrea Reed, notified police that she had

     received an anonymous voice mail message that someone named “Turd” shot her son. Police

     connected the name “Turd” to the defendant and assembled a photo array that included his

     picture. Wright and Howard each identified defendant in the photo array as the shooter. Draper

     thought he recognized defendant but told the police he wanted to see an in-person lineup. The

     police issued an investigative alert for defendant.

¶8          The evidence introduced at defendant’s first trial also established that on January 6, 2010,

     Detectives Lorne Gushinere and Brian McKendry were looking for Dushawn Powell, a suspect

     in an unrelated case. While conducting surveillance of an apartment building in the vicinity of

     80th Street and Ellis Avenue, they observed Powell with another individual. McKendry pursued

     them into the building. Gushinere drove to the alley behind the building and saw two men (later

     identified as defendant and Derrick Boyd) exit the rear of the building and run through the alley.

     Though it was January, defendant was wearing a T-shirt and no shoes. After a brief chase, both

     men were detained.

¶9          Inside the building, McKendry heard footsteps and the sound of doors slamming above

     him. He went upstairs and saw that the window on the landing leading to the third floor was open

     and the door to apartment 3 North was ajar. Although no one was inside the apartment, he

     observed a .45 Glock and two other firearms on the kitchen counter. Ballistics testing later

     confirmed the .45 Glock was the gun used to murder Shine. DNA testing on the .45 Glock

     revealed a mix of at least three DNA profiles (and possibly more).




                                                      -3-
       No. 1-19-0587


¶ 10           Katrina Gomez testified as a DNA expert. Gomez “was able to identify a major male

       contributor, meaning that one person contributed his DNA at a higher level than other persons

       who also handled the weapon.” Starks, 2014 IL App (1st) 121169, ¶ 30. She determined that

       defendant could not be excluded as the contributor. With regard to “how rare the profile from the

       handgun would be in the general population,” Gomez testified that approximately 1 in 15

       quadrillion unrelated black individuals could not be excluded from having contributed to the

       profile. Id.

¶ 11           Following defendant’s arrest, Howard and Draper viewed an in-person lineup and

       identified defendant as the shooter. Although Wright did not initially identify anyone, it “dawned

       on [him]” within minutes that the first lineup participant, i.e., defendant, was the shooter.

¶ 12           Defendant was convicted of first-degree murder. On direct appeal, we held that the

       introduction of evidence regarding the other firearms found in the apartment was plain error.

       Starks, 2014 IL App (1st) 121169. We found that “the State did not offer any proof that the

       weapons were connected to [defendant] in any other way, or that the weapons were used in

       Shine’s murder. *** [T]he evidence simply had no relevance to this case.” Id. ¶ 65. The evidence

       properly admitted at trial consisted “primarily” of eyewitness accounts and DNA connecting

       defendant, and at least two others, to the murder weapon discovered two months after Shine’s

       murder. Id. ¶ 66. Considering the first prong of the plain-error doctrine, we concluded that the

       evidence was closely balanced and remanded for a new trial. Id. ¶ 66.

¶ 13           On remand, the State moved to introduce additional evidence in order to correct “the

       appellate court’s faulty premise *** that the defendant had not been connected to the apartment,”

       arguing that defendant used the second gun recovered in the apartment, a .40 Glock, in the

       shootings of Cody Miller and Raymond Marlow on January 3, 2010, and the third gun recovered,



                                                        -4-
       No. 1-19-0587


       a 9-millimeter Cobray M-11, to commit a bank robbery at Midwest Bank in Country Club Hills

       on December 22, 2009. The State also argued that evidence of defendant’s DNA on cocaine

       recovered in the apartment linked him to the apartment and was relevant to establish identity

       (because defendant was presumably in possession of all three guns and the cocaine within a

       relatively short time after Shine’s murder), absence of mistake, and modus operandi (since the

       Shine shooting was similar to the Miller/Marlow shooting).

¶ 14           Over defendant’s objection, the trial court held that the additional evidence could be

       introduced, stating, in part:

               “I do think, when identification is the issue and we can show multiple items that he’s got

               relationship to in one place with the murder items in this case, that it does become more

               probative than prejudicial. I don’t think that we’re assaulting the appellate court’s opinion

               that they rendered because the situation has changed dramatically since the appellate

               court ruled on this case.”

¶ 15           At the second trial, Detective McKendry testified that he entered apartment 3N and

       observed three guns on the kitchen countertop—a .45 semiautomatic handgun, a .40 caliber gun,

       and a 9-millimeter semiautomatic gun, all with extended magazines. He also recovered four

       boxes of ammunition and 86 baggies containing suspect narcotics. Chemical testing of one bag

       revealed the presence of cocaine. DNA testing of the bags revealed a mix of human DNA

       originating from at least two people. A major male profile was identified from which defendant

       could not be excluded. One in 20 quadrillion unrelated blacks, 1 in 2.5 quadrillion unrelated

       whites, and 1 in 9.1 quadrillion unrelated Hispanics could not be excluded as donors.




                                                        -5-
       No. 1-19-0587


¶ 16          Investigator Stephen Strezepek testified that he recovered two bags near Shine’s body at

       the crime scene. Chemical testing revealed that one bag contained marijuana and the other held

       17 smaller knotted bags containing cocaine.

¶ 17          Marlow testified that at 2:12 p.m. on January 3, 2010, he and his friend Miller were

       sitting in a car at 77th and Champlain. An individual approached the car with “a big old gun”

       with an extended magazine and opened fire. As Marlow started to drive away, the car got stuck

       on ice. The gunman fired multiple shots through the rear windshield before Marlow got the car

       moving again. After driving a few blocks, Marlow stopped the car and saw that Miller had been

       shot in the head. Both men sustained multiple gunshot wounds, and Miller died early the next

       morning.

¶ 18          Marlow identified defendant as the shooter in a January 9 photo lineup and a February 1

       physical lineup. At trial, he testified that he “wasn’t paying attention” to the shooter’s appearance

       because he was focusing on the gun. Ballistics expert Marc Pomerance testified that the 17 fired

       cartridge cases and 2 bullets recovered at the scene of the Miller/Marlow shooting were all fired

       from the .40 Glock (one of the two other guns recovered from apartment 3N).

¶ 19          FBI Special Agent Brian Wentz testified that he was assigned to investigate a bank

       robbery that occurred at First Midwest Bank in Country Club Hills on December 22, 2009.

       During his investigation, he learned that the van used in the robbery was owned by Andre

       Philpotts, who told Wentz that he had recently sold the van to a man named “Turd.” Wentz

       learned defendant’s nickname was “Turd” and interviewed him on January 27, 2010. After being

       advised of his rights, defendant admitted robbing the bank along with “his recent arrestee”

       (whom Wentz assumed was Derrick Boyd) and another man named Kid. Wentz showed

       defendant a wanted poster for the bank robbery that included photos from the surveillance video,



                                                        -6-
       No. 1-19-0587


       and defendant identified himself in the photos. Defendant told Wentz that the gun he was holding

       in one of the photos was “recently seized by the Chicago Police Department.” Wentz testified

       that the gun “appears to be the same weapon” as one of the guns photographed in apartment 3N,

       though he did not know the gun’s make and model or how common it was.

¶ 20          Defendant did not testify in his own defense but called three witnesses. Dr. Aaron

       Benjamin, an expert in the field of identification and memory, explained the phases of memory

       and how witnesses can miss details and incorrectly remember events. Benjamin testified that

       stress, “weapon focus,” and brevity of observation time can decrease a witness’s quality of

       encoding an experience. An original memory can change based on post-event information, and

       failure to employ double-blind lineup procedures may contribute to faulty and false memories.

¶ 21          Dr. Karl Reich, an expert in forensic DNA analysis, was retained to review the DNA

       analysis performed in this case. He identified at least four contributors to the DNA sample

       recovered from the Shine murder weapon, explaining that determining a major contributor is

       subjective and can vary from analyst to analyst. According to Reich, it is “very difficult,

       sometimes impossible” to “tease apart” DNA mixtures to identify separate DNA profiles due to

       “allele stacking,” which occurs when a mixture of DNA is “superimposed on top of each other.”

       Reich also testified that the DNA testing conducted on the drug baggies was based on an

       extremely small amount of genetic material (less than half a nanogram of DNA, about 60 to 65

       cells) which he characterized as “the bottom of what’s reliable.” Such a small amount makes

       analysis more difficult because it is more challenging to parse out inherent noise and artifacts.

       Reich agreed that there was a major male profile on both the .45 Glock and the 70 drug baggies

       from which Starks could not be excluded as a contributor.




                                                       -7-
       No. 1-19-0587


¶ 22          Retired Chicago police detective Sylvia Van Witzenburg testified that she was assigned

       to investigate an aggravated battery with a firearm that occurred on December 29, 2009 in the

       area of 7508 South Saint Lawrence Avenue. She spoke to the victim, Eddie Kitchen, in the

       hospital, and subsequently issued an investigative alert for DuShawn Powell. When the .40

       Glock was recovered on January 6, 2010, Witzenburg requested a ballistics comparison with

       spent cartridges and cartridge casings recovered from the scene of the Kitchen shooting. (The

       record does not reflect the results of that comparison.) Powell was eventually convicted of the

       Kitchen shooting.

¶ 23          The jury found defendant guilty of the first-degree murder of Shine and of personally

       discharging the firearm that caused Shine’s death. The trial court sentenced defendant to 50

       years’ imprisonment, including a 25-year firearm enhancement.

¶ 24                                                ANALYSIS

¶ 25          Defendant argues that his conviction must be reversed because the trial court improperly

       allowed the introduction of (1) other-crimes evidence regarding the December 22, 2009 bank

       robbery, the January 3, 2010 shootings, and the firearms, narcotics, and narcotics packaging

       found in apartment 3N and (2) inculpatory statements defendant made to FBI Special Agent

       Wentz outside the presence of his counsel.

¶ 26                                        Other-Crimes Evidence

¶ 27          Admission of other-crimes evidence is within the trial court’s discretion and will not be

       disturbed absent an abuse of that discretion. People v. Richee, 355 Ill. App. 3d 43, 51 (2005).

       Generally, other-crimes evidence is inadmissible to show defendant’s propensity to commit

       crime. Ill. R. Evid. 404(b) (eff. Jan. 1, 2011); Richee, 355 Ill. App. 3d at 50-51. “Such evidence

       overpersuades the jury, which might convict the defendant only because it feels he or she is a bad



                                                       -8-
       No. 1-19-0587


       person deserving punishment.” People v. Lindgren, 79 Ill. 2d 129, 137 (1980). Other-crimes

       evidence may be offered for any other purpose to which it is relevant, such as establishing

       defendant’s modus operandi, intent, motive, identity, or absence of mistake. People v. Pikes,

       2013 IL 115171, ¶ 11. “However, even where relevant, the evidence should not be admitted if its

       probative value is substantially outweighed by its prejudicial effect.” Id.

¶ 28          Our supreme court has cautioned that other-crimes evidence should not result in an

       improper “mini-trial” on the other offenses. People v. McKibbins, 96 Ill. 2d 176, 186-87 (1983).

       Here, nine of the State’s 20 witnesses testified about the other-crimes evidence in whole or in

       part. Detective McKendry testified in detail about recovering the other two firearms, the boxes of

       ammunition, suspect narcotics, and narcotics packaging from the apartment. Several forensic

       scientists were called to discuss latent print analysis, chemical analysis, and DNA sample

       analysis of those items. Marlow testified about the January 3 shooting. A forensic investigator

       testified as to his processing of the Miller/Marlow crime scene. A firearms identification expert

       analyzed ballistics evidence from that scene, and the parties stipulated to the results of Miller’s

       autopsy report. Special Agent Wentz thoroughly described his investigation of the bank robbery,

       including obtaining defendant’s confession.

¶ 29                                         Circumstances of Arrest

¶ 30          Citing McKibbins, 96 Ill. 2d at 183, the State argues that other-crimes evidence was

       admissible to explain the circumstances of defendant’s arrest, showing how police recovered the

       murder weapon and how defendant was connected to it. In McKibbins, defendant was charged

       with armed robbery and murder of a parking lot attendant. A rare coin had been taken from the

       victim’s person, and the victim’s body was found handcuffed with handcuffs that had the word

       “STOP” printed on them. Id. at 180. Two days after the murder, defendant was arrested while



                                                        -9-
       No. 1-19-0587


       robbing a jewelry store. The arresting officer searched defendant and found a rare coin that

       matched the description of the coin taken from the victim. Id. at 181. The officer also found two

       pairs of handcuffs with the word “STOP” on the ground. Under these circumstances, it was

       proper for the State to introduce evidence regarding the jewelry store robbery, because “[i]t

       would be difficult to explain or describe circumstances surrounding the defendant’s arrest

       without introducing a substantial amount of the evidence concerning the jewelry robbery.” Id. at

       183. This evidence was also relevant to explain how the police recovered the coin and handcuffs

       which linked defendant to the murder. Id. at 184-85.

¶ 31          In contrast, “other-crimes” evidence regarding the bank robbery on December 22, 2009

       and the shooting on January 3, 2010 did not explain or describe the circumstances of defendant’s

       arrest on January 6, 2010 or connect him to Shine’s murder. Similarly, the other firearms,

       ammunition, and cocaine recovered from apartment 3N did not link defendant to Shine’s murder.

       The State argues that it would have been infeasible to entirely exclude the other firearms

       evidence, since police photographs of the scene showed that all three weapons were “piled

       together” on the kitchen counter when they were recovered. Introducing detailed testimony about

       the other weapons and ammunition and calling multiple experts to testify about the recovered

       narcotics far exceeded what was necessary to show how the murder weapon was recovered.

¶ 32                                                Identity

¶ 33          The State asserts that other-crimes evidence was relevant to establish identity because it

       showed defendant’s connection to the apartment where the Shine murder weapon was recovered.

       Since defendant’s connection to the murder weapon was overwhelmingly established by DNA

       evidence, the probative value of other-crimes evidence admitted in this case was substantially

       outweighed by its prejudicial effect. See Pikes, 2013 IL 115171, ¶ 11.



                                                      -10-
       No. 1-19-0587


¶ 34                                                 Motive

¶ 35          The State argues that “defendant’s participation in a drug packaging operation was

       relevant to defendant’s motive for killing *** Shine,” since narcotics packaged for sale were

       recovered near Shine’s body. There is no evidence that Shine’s murder was drug-related.

       Accordingly, we decline the State’s invitation to speculate that Shine may have been involved in

       a drug-dealing operation that may have motivated defendant to kill him. “Other-crimes evidence

       cannot be admitted if the grounds for establishing its relevance are speculative.” Lindgren, 79 Ill.

       2d at 140.

¶ 36                                          Absence of Mistake

¶ 37          The evidence clearly established that the offender pursued and shot Shine and continued

       shooting him once he fell to the ground. Defendant’s sole defense was that he was misidentified

       as the shooter. Since absence of mistake was not an issue in this case, other-crimes evidence was

       not admissible to show absence of mistake.

¶ 38                                            Modus Operandi

¶ 39          Finally, the State argues that evidence relating to the Miller/Marlow shooting established

       defendant’s modus operandi based on the factual similarities between the two offenses. For

       evidence of another crime to be admissible as modus operandi, there must be a “high degree of

       identity between the facts of the crime charged and the other offense.” (Internal quotation marks

       omitted.) People v. Cruz, 162 Ill. 2d 314, 348-49 (1994). “ ‘Much more is demanded than the

       mere repeated commission of crimes of the same class, such as repeated murders, robberies or

       rapes. The pattern and characteristics of the crimes must be so unusual and distinctive as to be

       like a signature.’ ” (Emphasis in original.) People v. Biggers, 273 Ill. App. 3d 116, 122 (1995)

       (quoting 1 J. Strong, McCormick on Evidence § 190, at 801-03 (4th ed. 1992)). The inference



                                                       -11-
       No. 1-19-0587


       that the two crimes were committed by the same individual “does not arise where the features

       linking the two crimes are common to many crimes, including those not committed by the

       defendant.” Id.

¶ 40          The Miller/Marlow shooting was not sufficiently similar to the Shine shooting to

       establish modus operandi. Both crimes were committed during the day by an offender who

       approached his victim or victims on foot and shot them using a gun with an extended magazine.

       These facts do not establish a unique pattern of criminal behavior. Significantly, Shine was alone

       and on foot in a commercial district when he was shot, while Miller and Marlow were together in

       a car in a residential district. In addition, different guns were used in each shooting. The facts of

       these crimes are not distinctive enough to justify the conclusion that they are the probable

       handiwork of the same criminal. See Cruz, 162 Ill. 2d at 349.

¶ 41          We find that the trial court erred in admitting extensive other-crimes evidence relating to

       the Miller/Marlow shooting, the bank robbery, and the firearms and narcotics found in apartment

       3N. “The erroneous admission of evidence of other crimes carries a high risk of prejudice and

       ordinarily calls for reversal.” Lindgren, 79 Ill. 2d at 140. The excessive amount of other-crimes

       evidence introduced at trial may have influenced the jury to convict defendant out of a belief that

       he was “a bad person deserving punishment.” Id. at 137.

¶ 42          The State nevertheless argues that any error was harmless because the evidence was

       overwhelming. In our view, the properly admitted evidence was not “so overwhelming that no

       fair-minded jury could have voted for acquittal.” Id. at 141. Although defendant’s connection to

       the murder weapon was undeniable, he was only one of at least three and possibly more

       contributors of DNA found on the murder weapon two months after the murder. Here, the State

       has not met its burden of proving beyond a reasonable doubt that the verdict would have been the



                                                        -12-
       No. 1-19-0587


       same without the error. See People v. Quintero, 394 Ill. App. 3d 716, 728 (2009) (reversing

       conviction where “[t]he evidence of the defendant’s guilt was not overwhelming, and the

       improper admission of other-offenses evidence may have led the jury to find the defendant

       guilty”).

¶ 43           Defendant additionally argues that the trial court erred in admitting inculpatory

       statements he made to Special Agent Wentz outside the presence of counsel after his arrest.

       Specifically, he identified a photo of himself holding a gun during the bank robbery, told Wentz

       that the gun had been recovered by the Chicago Police Department, and stated that “his recent

       arrestee” (Boyd, with whom he was arrested on January 6, 2010) also participated in the robbery.

       Because we have determined that the bank robbery evidence was improperly admitted (see Ill. R.

       Evid. 404(b) (eff. Jan. 1, 2011)), we need not address this issue.

¶ 44                                             CONCLUSION

¶ 45           For the foregoing reasons, we reverse defendant’s conviction for the first-degree murder

       of Robert Shine and remand for a new trial.

¶ 46           Reversed and remanded.




                                                       -13-